          Case 1:14-cr-00186-RDB Document 543 Filed 04/23/20 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

    UNITED STATES OF AMERICA
                                                                    CRIMINAL NO. GLR-14-0186
                 v.
                                                                    CIVIL NO. RDB-19-2312

    RICHARD BYRD,

                 Defendant




                                MOTION TO STRIKE APPEARANCE

        Please strike the appearance of Derek E. Hines, Assistant United States Attorney for the

District of Maryland, as counsel for the United States of America in the above-referenced matter. 1



                                                              Respectfully submitted,

                                                              Robert K. Hur
                                                              United States Attorney


                                                         By: ___/s/_____________________
                                                             Derek E. Hines
                                                             Assistant United States Attorney
                                                             36 S. Charles Street
                                                             Fourth Floor
                                                             Baltimore, Maryland 21201
                                                             410-209-4800




1
  Undersigned counsel will continue to represent the United States in the Eastern District of Pennsylvania where he
has accepted a position at the U.S. Attorney’s Office in Philadelphia.
